DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
 37 CFR 1.114. Applicant's submission filed on 02/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 02/01/2021. As directed by the amendment: Claim 1 has been amended, claims 5-6 and 11 have been cancelled, and no new claims are added. Thus, claims 1-4, 7-10, and 12-23 are presently pending in the application.

Response to Arguments
Applicant’s amendment to claim 1 have been considered. Draper 1 discloses that the  second sensor detect the helical movement of the dose sleeve (discussed more below). Applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Draper (WO 2014/111340) embodiment 1 (Figs.1-3) herein Draper 1; in view of Draper embodiment 2 (Fig.7) herein Draper 2 and Nagar (US 2015/0290396).
Regarding Claim 1, Draper 1 discloses a drug delivery device (100; Fig.1) comprising: a housing (102); a dose sleeve (encoded number sleeve (302); Fig.3) located within the housing, the dose sleeve (302) being configured to move helically within the housing as a medicament dose is dialled into or delivered from 10the drug delivery device (the threaded connection between the encoded number sleeve 302 and the inner housing 306 causes the number sleeve 302 and dialling sleeve 304 to move axially out of the first housing part 104. The movement of the encoded number sleeve 302 and dialling sleeve 304 describes a helix; pages 11 (last line) – page 12 (1-4); a dose setting arrangement coupled to the dose sleeve (302) and configured to cause helical movement of the dose sleeve (302) as a medicament dose is dialled into the drug delivery device through rotation of a dose dial member (rotatable dial forming part of the dose setting arrangement (To dial a dose, a user grasps and twists he rotatable dial 108 is coupled to the encoded number sleeve 302, which therefore also rotates. The threaded connection between the encoded number sleeve 302 and the inner housing 306 causes the number sleeve 302 and dialling sleeve 304 to move axially out of the first housing part 104. The movement of the encoded number sleeve 302 and dialling sleeve 304 describes a helix; pages 11 (lines 31-33) – 12 (lines 1-4)); a dose delivery arrangement comprising a dose button coupled (the rotatable dial 108 may support a button (not shown) which must be depressed in order to deliver the set drug dose; page 6, lines 11-12) to the dose 15sleeve ( the encoded number sleeve (302) is coupled to the rotatable dial (108) that has an inside button (not shown), so the encoded number sleeve (302) is coupled to the button; Fig.3) and configured to cause delivery of medicament with helical movement of the dose sleeve (the rotatable dial (108) rotates and then the button is depressed to cause the encoded number sleeve (302) to dispense the drug dose when moved helically) and without rotation of the dose dial member when the dose button is actuated (the rotatable dial 108 is rotated via the user and then the button is depressed); a first sensor (second optical sensor (214); Fig.3) configured for detecting a rotation of the dose dial member (108) relative to the housing (The first and second optical sensors 212, 214 and LEDs 216 may be activated by rotation of the dial 108; page 16, lines 25-26) (the rotation of rotatable dial (108) is detected when the first (212) and second (214) optical sensors are activated); a second sensor (first optical sensor (212); Fig.3) configured for detecting a helical movement of the dose 20sleeve (302)  relative to the housing (As the number sleeve 302 moves helically, it is viewed by the first optical sensor 212; page 12, line 5), wherein the second sensor provides an output signal (the first sensor (212) captures images of track (400) which will send the signals to microprocessor (202)) (page 11, lines 4-16); and a processor (microprocessor (202); Fig.2) coupled to receive the output signals of the first sensor (214) and the output signals of the second sensor (212) (The microprocessor 202 may receive signals from the first and second optical sensors 212, 214 and is configured to interpret these signals; page 7, lines 4-5) and the processor is configured to: calculate a size of a medicament dose dispensed by the drug delivery device from the output signals of the first sensor and the output signals of the second sensor (This information include measurements determined from the signals received by the microprocessor 202 from the first and second optical sensors 212, 214 such as the drug dose which has been set and/or delivered; page 7, lines 7-10).
Draper 1 does not appear to disclose two detectors on the first sensor configured to detect detectable features of the dose dial member during rotation of the dose dial member, wherein each of the two detectors provides an output signal. Draper 1 does not also disclose a processor that calculate a rotation direction of the dose dial member from a phase of the respective output signals of the two detectors of the first sensor.
Nagar teaches it was known in the art to have a sensor (140; Fig.4) comprising plurality of microphones (144) that detect auditory signals (clicks) to indicate rotation of knob (120) (parags. [0057]- [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Draper 1 to incorporate the teachings of Nagar to have two detectors on the first sensor in order to determine when the rotatable dial is rotated to prevent any accidental delivery.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Draper 1 to incorporate the teachings of Draper 2 to have a processor that calculates the direction of rotation to determine the drug dose dialing mode.
Regarding Claim 2, Draper 1 as modified discloses all of the limitations claim 1, and Nagar further discloses wherein the detectable features of the dose dial member (108) comprise a first scale (parag. [0062]) and the first sensor (214) is arranged on a sliding member (the sensor (140) is located on a sleeve (134) that is slidable connectable over an injection device (106)) (parag. [0054]) and is configured to detect the first scale (parag. [0062]).
Regarding Claim 3, Draper 1 as modified discloses all of the limitations claim 1, and Draper 2 further discloses wherein the first sensor (214) is enabled to visually detect rotation of the dose dial member (The rotatable dial 702 has a corrugated surface to aid in gripping and turning the dial. The corrugations on the rotatable dial 702 may be coloured or shaded to allow the second optical sensor 214 to detect rotation of the dial 702; page 14, lines 27-29).
Regarding Claim 4, Draper 1 as modified discloses all of the limitations claim 1, and Draper 2 further discloses wherein the first sensor (214) comprises optical transmitting and detecting transducers directed at the dose dial 35member (One or more LEDs 216 may be provided and configured to illuminate the surface of the rotatable dial 702. Alternatively, the second optical sensor 214 may rely on ambient light or may be another type of sensor as .
Regarding Claim 7, Draper 1 as modified discloses the drug delivery device according to claim 2, and further discloses wherein the first scale comprises an incremental encoder (parag. [0062]).
Regarding Claim 8, Draper 1 as modified discloses the drug delivery device according to claim 1, and further discloses wherein the second 15sensor (212) is configured to detect an axial movement of the dose sleeve (302) relative to the housing (page 11, lines 1-7).
Regarding Claim 9, Draper 1 as modified discloses the drug delivery device according to claim 1, and further discloses wherein the second sensor (212) is configured to detect rotational movement of the dose sleeve (302) 20relative to the housing (page 11, lines 1-7).
Regarding Claim 10, Draper 1 as modified discloses the drug delivery device according to claim 1, and further discloses wherein detectable features of the dose sleeve comprise a second scale (helical track (400); Fig.4) and the second sensor (212) is configured to detect the second scale (The outer surface of the number sleeve 302 has a helical track 400 comprising a sequence of images. Each of the images encodes information and is designed to be viewed by the number sleeve sensor 212; page 10, lines 19-21), wherein the second sensor (212) and the second scale (400) are subject to 25a relative displacement when the dose sleeve (302) moves relative to the housing (when the number sleeve (302) rotates, track (400) also rotates because track (400) is located on the number sleeve (302)).
Regarding Claim 12, Draper 1 as modified discloses 30the drug delivery device as claimed in claim 10, and further discloses wherein the second scale (400) comprises tick marks (The encoded image scheme may instead comprise a series of dot matrix patterns, a series of barcodes or similar or standard Arabic numerals and may comprise a single image per position or multiple repeated images. The encoded images may be printed, marked, indented, etches or similar onto the track 400; page 10, lines 30-33).
Regarding Claim 13, Draper 1 as modified discloses the drug delivery device as claimed in claim 1, and further discloses comprising a display (210) configured to display a dialled dose (While the drug delivery device 100 is in the dialling mode, the output from the number sleeve sensor 212 can be used by the microprocessor to determine the value of the current dialled dose. The value can be displayed on the display 210; page 17, lines 32-34).
Regarding Claim 14, Draper 1 as modified discloses the drug delivery device as claimed in claim 1, and further discloses wherein the processor (202) is configured to store data indicative of a delivered dose in non-volatile memory (flash memory (205); Fig.2) (The processor 202 utilises the flash memory 205 to store determined amounts of dose dialled and/or determined amounts of dose dispensed; page 6, lines 31-32).
Regarding Claim 15, Draper 1 as modified discloses the drug delivery device according to claim 1, and further discloses comprising a 5cartridge (drug cartridge 116; Fig.1b) which is at least partially filled with a medicament (The drug contained in the drug cartridge 116 may be a medicament of any kind and may preferably be in a liquid form; page 5, lines 26-27).
the drug delivery device according to claim 1, and further discloses wherein each of the two detectors of the first sensor are optodetectors that are configured to sense a presence of the detectable features of the dose dial member as the dose dial member is rotated (both sensors can have LEDs that operate in infra-red that are fully capable of detecting the features of the corrugation on the rotatable dial) (The LEDs 216 and sensors 212, 214 may be configured to operate at various wavelengths of light. The LEDs 216 and sensors 212, 214 may, for example, operate in infra-red. Each of the first and second optical sensors 212, 214 may have an integral LED 216, or the LEDs 216 and sensors 212, 214 may comprise separate units; page 7, lines 21-24).
Regarding Claim 18, Draper 1 as modified discloses all of the limitations claim 1.
Draper 1 does not appear to disclose the two detectors of the first sensor are magnetic sensors that are configured to sense a magnetic field of the detectable features of the dose dial member as the dose dial member is rotated.
Nagar teaches it was known in the art to have a magnetic sensor that detect angular displacement of the rotation knob (102; Fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Draper 1 to incorporate the teachings of Nagar to have a magnetic sensor to detect the features of the dose dial member in order to ensure a dose is dialed before delivering the medicament.
Regarding Claim 19, Draper 1 as modified discloses all of the limitations claim 1 the drug delivery device according to claim 1, and Nagar further discloses  wherein the two detectors of the first sensor are located diametrically opposite of each other (the micophones (144) are located opposite to each other as seen in Fig.4) around the dose dial member (the and configured to sense a presence of the detectable features of the dose dial member as the dose dial member is rotated (parags. [0057]- [0058]).
Regarding Claim 20, Draper 1 as modified discloses all of the limitations claim 1, and Draper 2 further discloses wherein the detectable features (corrugations) are located on an outside diameter of the dose dial member (the corrugations are located on the outside of the rotatable dial; Fig.7) and comprise gnarls, protrusions, and/or ribs (The rotatable dial 702 has a corrugated surface to aid in gripping and turning the dial; page 14, lines 27-28).
Regarding Claim 21, Draper 1 as modified discloses all of the limitations claim 1, and Draper 2 further discloses wherein the detectable features of the dose dial member comprise a plurality of protrusions located along an outer diameter of the dose dial member (the rotatable dial comprises corrugation on the outer diameter as seen in Fig.7).
Regarding Claim 22, Draper 1 as modified discloses the drug delivery device according to claim 1, and Nagar further discloses wherein the detectable features of the dose dial member each comprise a different magnetic property (the detectable features of the rotatable element can be a magnetic switch) (parag. [0013]).
Nagar does not explicitly disclose that the detectable features have different magnetic properties. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Draper 1 by having detectable features with different magnetic properties in order to distinguish between the detectable features.
the drug delivery device according to claim 1,  and further discloses the processor (202) is configured to: determine when the dose sleeve (302) is rotating based on the output signal of the second sensor (The outer surface of the number sleeve 302 has a helical track 400 comprising a sequence of images. Each of the images encodes information and is designed to be viewed by the number sleeve sensor 212; page 10, lines 19-21) (the first sensor (212) captures images of track (400) which will send the signals to microprocessor (202)) (page 11, lines 4-16); and responsive to determining when the dose dial member is not rotating and the dose sleeve is rotating (microprocessor (202) receives signals from the first (212) and second (214) optical sensors to determine if the rotatable dial is rotating or not via second optical sensor (214) and if the encoded number (302) is rotating via first optical sensor (212)), storing a delivered dosage within a non-volatile memory (205) of the drug delivery device (The processor 202 utilises the flash memory 205 to store determined amounts of dose dialled and/or determined amounts of dose dispensed; page 6, lines 31-32). Draper 2 further teaches the processor (202) is configured to: determine when the dose dial member (108) is not rotating based on the output signals of the first sensor (processor (202) receives signals from the first (212) and second (214) optical sensors where the second optical sensor (214) detects whether the rotatable dial is rotating or stationary) (The microprocessor 202 may receive signals from the first and second optical sensors 212, 214 and is configured to interpret these signals; page 7, lines 4-5) (it is only required that the second optical sensor 214 detect whether the rotatable dial 702 is rotating or stationary; page 14, lines 32-33).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Draper (WO 2014/111340) embodiment 1 (Figs.1-3) herein Draper 1; in view of Draper embodiment 2 (Fig.7) herein Draper 2, Nagar (US 2015/0290396), and Draper embodiment 3 (Fig.8) herein Draper 3.
Regarding Claim 16, Draper 1 as modified discloses all of the limitations claim 1 above.
Draper 1 does not appear to disclose the two detectors of the first sensor are electr-mechanical switches that are configured to engage with the detectable features of the dose dial member as the dose dial member is rotated.
Draper 3 teaches it was known in the art to have an electromechanical switch (800; Fig.8) that detect rotation of the rotatable dial (108), since the electromechanical switch (800) is triggered when the rotatable dial (108) rotates away from the zero dose position (The first and second optical sensors 212, 214 and LEDs 216 may be activated by rotation of the dial 108. This may be achieved by a switch 800 which is triggered whenever the dial 108 is rotated away from the zero dose position. The switch 800 may be comprised of an electromechanical switch having a protrusion 802; page 16, lines 25-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Draper 1 to incorporate the teachings of Draper 3 to have an electromagnetic detector in order to detect the rotation of the rotatable dial.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783